As to parcel 145, the appeal is from an order denying a motion to pay petitioners an award made in condemnation proceedings in 1910 to an unknown owner, and as to parcel 136, denying that motion and also a motion to vacate an order dated June 10,1912, directing, after a contest in which the petitioners participated, the payment of the award to a third party. As to parcel 136, order affirmed, with ten dollars costs and disbursements. As to parcel 145, order reversed on the law, without costs, and without prejudice to the petitioners’ proceeding to establish the claim as provided in section 981 of the Greater New York Charter. Lazansky, P. J., Young, Davis, Johnston and Abel, JJ., concur.